MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                 Nov 12 2019, 9:00 am
regarded as precedent or cited before any
                                                                           CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy P. Broden                                       Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Camaris Antwon Devon Slater,                            November 12, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1134
        v.                                              Appeal from the
                                                        Tippecanoe Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Steven P. Meyer, Judge
                                                        Trial Court Cause No.
                                                        79D02-1812-F3-34



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019              Page 1 of 8
[1]   Camaris Antwon Devon Slater (“Slater”) pleaded guilty to armed robbery, 1 a

      Level 3 felony, and to being an habitual offender.2 The trial court sentenced

      Slater to ten years for the armed robbery conviction and enhanced that sentence

      by seven years for Slater’s habitual offender status. Slater raises one issue,

      which we restate as whether his seventeen-year aggregate sentence is

      inappropriate.


                                       Facts and Procedural History
[2]   On November 23, 2018, Daniel Lawrence (“Lawrence”) and Martell Fowler

      (“Fowler”) went shopping at the H&M store in the Tippecanoe County Mall.

      Appellant’s App. Vol. II at 64. Fowler called Slater and told him to meet Fowler

      at the mall. State’s Ex. 2. When Slater arrived, Fowler told Slater that

      Lawrence was carrying a lot of cash and that they should rob him. Id. Fowler

      gave Slater his apartment keys, so Slater could retrieve a plastic BB gun from

      Fowler’s apartment. Id. Later, Fowler texted Slater to let him know that

      Fowler and Lawrence were coming to Fowler’s apartment. Id. Slater exited

      Fowler’s apartment, sat in his own car just outside of Fowler’s apartment, and

      waited for Fowler and Lawrence to arrive. Id.


[3]   Once Fowler and Lawrence arrived, Fowler immediately exited Lawrence’s car

      and walked out of sight. Appellant’s App. Vol. II at 64. As Lawrence exited his




      1
          See Ind. Code § 35-42-5-1(a).
      2
          See Ind. Code § 35-50-2-8.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 2 of 8
      car, Slater, who was wearing a t-shirt over his face, accosted Lawrence and

      pointed the BB gun at him. State’s Ex. 2. Lawrence believed the BB gun was a

      handgun. State’s Ex. 1. Slater told Lawrence to empty his pockets while Slater

      reached into Lawrence’s car and took the clothing Lawrence had just purchased

      at the H&M store, $210.00 in cash from Lawrence, and a backpack containing

      Lawrence’s personal items. Appellant’s App. Vol. II at 64; Tr. Vol. II at 40. Slater

      then fled the scene. Appellant’s App. Vol. II at 64. Later that day, Slater went

      back to the mall and returned the clothing Lawrence had purchased at the

      H&M store in exchange for $70.00 in cash. Tr. Vol. II at 33; State’s Ex. 2.


[4]   Three days later, on November 26, 2018, Slater was a passenger in a Honda

      Civic that was pulled over for a traffic violation. Appellant’s App. Vol. II at 64;

      State’s Ex. 2. During the stop, a police dog walked around the vehicle and

      alerted to the possible presence of drugs. Appellant’s App. Vol. II at 64. A search

      of the vehicle uncovered two bags containing a green leafy substance. Id.

      Slater admitted to the officers at the scene that the green leafy substance was

      marijuana, and that it was his. Id. Because the officers believed the Honda

      Civic was used by the person who robbed Lawrence, they asked Slater if he was

      involved in the robbery. State’s Ex. 2. He conceded that he was, specifically

      admitting that he was the person who used a BB gun to rob Lawrence.

      Appellant’s App. Vol. II at 64-65; State’s Ex. 2.


[5]   On December 3, 2018, the State charged Slater with armed robbery, a Level 3

      felony; theft, a Class A misdemeanor; possession of marijuana, a Class B

      misdemeanor; and with being a habitual offender. Appellant’s App. Vol. II at 59-
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 3 of 8
      63. Slater entered into a plea agreement with the State where he would plead

      guilty to armed robbery and admit to being an habitual offender. Id. at 37-38.

      In exchange, Slater would receive an executed sentence of at least fifteen years

      but no more than twenty years, and the State would dismiss the remaining

      charges. Id. At the sentencing hearing, the trial court found Slater’s criminal

      history and the fact that he and Fowler set up Lawrence as aggravating factors.

      Tr. Vol. II at 46-47. As mitigating factors, the trial court cited the following:

      Slater pleaded guilty; accepted responsibility; showed remorse; and offered to

      make restitution. Id. at 47. As other mitigating factors, the trial court noted

      that Slater had been participating in a “jail program” at the county jail and that

      incarceration might cause a hardship on Slater’s dependents. Id. at 48. As to

      the potential hardship to Slater’s dependents, the trial court downplayed this

      mitigating factor because Slater did not have custody of his children and was

      not paying child support. Id. The trial court then found that the aggravating

      factors outweighed the mitigating factors, sentenced Slater to ten years for the

      armed robbery conviction, enhanced that sentence by seven years because of

      Slater’s habitual offender status, and ordered Slater to serve all seventeen years

      in the Indiana Department of Correction. Id. Slater now appeals. We will

      provide additional facts as necessary.


                                     Discussion and Decision
[6]   Slater argues that his sentence is inappropriate. As to the nature of his offense,

      he tries to minimize his culpability by arguing that he robbed Lawrence at the

      behest of Fowler. At the sentencing hearing, Slater explained that he has

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 4 of 8
      always looked up to Fowler as an “older brother” and “mentor,” and because

      Slater had never committed armed robbery before, Fowler needed to repeat

      instructions to Slater several times about how to commit the crime. Tr. Vol. 2 at

      26-27. Slater points to the trial court’s observation at the sentencing hearing

      about Fowler’s role in the crime: “[Fowler] coached you how to do it. He

      explained to you how to do an armed robbery . . . .” Id. at 46. As to his

      character, Slater concedes that he has accumulated a “somewhat lengthy

      criminal history over a relatively short period of time,” but “his criminal history

      is largely subsumed by the habitual offender count which alleges his three (3)

      prior trespass convictions as qualifying offenses.” Appellant’s Br. at 8-9 (citing

      Appellant’s Conf. App. Vol. II at 23-25; Appellant’s App. Vol. II at 62-63).


[7]   Under Indiana Appellate Rule 7(B), we may revise a sentence if, after due

      consideration of the trial court’s decision, we find the sentence inappropriate

      considering the nature of the offense and the character of the offender.

      Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d
218 (2007). The “nature of offense” compares the defendant’s actions with the

      required showing to sustain a conviction under the charged offense, Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008), while the “character of the offender”

      permits for a broader consideration of the defendant’s character. Anderson v.

      State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013). Whether we regard a sentence

      as inappropriate “turns on our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell, 895 N.E.2d at 1224.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 5 of 8
[8]    We defer to the trial court’s decision, and our goal is to determine whether the

       defendant’s sentence is inappropriate, not whether some other sentence would

       be more appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such

       deference should prevail unless overcome by compelling evidence portraying in

       a positive light the nature of the offense (such as accompanied by restraint,

       regard, and lack of brutality) and the defendant’s character (such as substantial

       virtuous traits or persistent examples of good character).” Stephenson v. State, 29
N.E.3d 111, 122 (Ind. 2015). When we review a sentence, we seek to leaven

       the outliers, not to achieve a perceived correct result. Cardwell, 895 N.E.2d at

       1225.


[9]    Because Slater committed a Level 3 felony, he was eligible for a fixed term

       between three and sixteen years, with the advisory sentence being nine years,

       just one year less than the ten-year sentence imposed by the trial court. See Ind.

       Code § 35-50-2-5. As to the habitual offender enhancement, a trial court may

       enhance a sentence for a Level 3 felony by no less than six years and no more

       than twenty years, meaning that Slater’s seven-year habitual offender

       enhancement exceeded the minimum enhancement by only one year. See Ind.

       Code § 35-50-2-8(i)(1).


[10]   Here, we reject Slater’s argument that his sentence was inappropriate because,

       according to Slater, his culpability for his crime was lessened because he viewed

       Fowler as a mentor, he committed the offense at Fowler’s behest, and he

       needed extensive and repeated instructions from Fowler before he felt capable

       of robbing Lawrence at gunpoint. Even though Slater testified that he generally

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 6 of 8
       viewed Fowler as a mentor, Slater explicitly testified that he did not view

       Fowler as a mentor in the context of committing his offense:


               Defense counsel: Did -- prior to this incident, did you -- did he
               kind of act as a - an older brother or mentor figure to you?


               Slater: Not -- not to the offense he didn't act as a [sic] older
               brother nor older cousin for the offense that this happened, but in
               the past that’s what I looked at him as.


       Tr. Vol. 2 at 26.


[11]   We also reject Slater’s argument of reduced culpability because Slater and

       Fowler set up Lawrence to be robbed. State’s Ex. 2; Tr. Vol. 2 at 46. This was

       not an impromptu, unrehearsed crime or a temporary lapse in judgment; rather,

       it was an orchestrated attack. Even though Fowler instructed Slater on how to

       commit armed robbery, Slater admitted that the decision to rob Lawrence at

       gunpoint was his own:


               Defense counsel: And when you testify that Mr. Fowler had told
               you how to do this, you’re not implying that, you know, you
               didn’t make this decision yourself to do this, correct?


               Slater: Yes, sir.


       Tr. Vol. 2 at 28. Furthermore, while Slater was lying in wait for Lawrence,

       Slater had plenty of time to cool off and change his mind about robbing

       Lawrence. However, Slater chose to go through with the crime for personal

       gain, one where he placed Lawrence in fear and subjected Lawrence to the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 7 of 8
       threat of possible injury. Accordingly, Slater has failed to prove his sentence is

       inappropriate considering the nature of his offense.


[12]   We also find unavailing Slater’s argument that his seventeen-year aggregate

       sentence is inappropriate considering his character. Slater’s attempt to

       minimize his criminal history by claiming much of it is subsumed in his

       habitual offender status is unpersuasive. As the trial court noted at sentencing,

       between 2016 and 2018, Slater accumulated seven convictions, had seven

       petitions to revoke probation filed, and had failed to appear seven times. Id. at

       46-47. Furthermore, Slater was on probation for criminal trespass when he

       committed the instant offense. Appellant’s Conf. App. Vol. II at 25. As the trial

       court observed, “you don’t appear to really take seriously the authority of the

       court or your obligations to follow the rules.” Tr. Vol. 2 at 47. Thus, Slater’s

       seventeen-year aggregate sentence is not inappropriate considering both his

       character and the nature of his offense.


[13]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1134 | November 12, 2019   Page 8 of 8